Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18 and 40 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kubo et al 2015/0212300.
Kubo et al discloses the instant photocurable composition including components A” in the instant amount (see paragraph 0031, amount by weight 5-60%), B” (see paragraph 0109, 5-30% by weight) and C”: (see paragraph 0108, 5-40% by weight)  wherein component A” is taught as being either of the instant components (see paragraph 0078), component C” is taught as being an aliphatic glycidyl ether epoxy (see paragraph 0103) and component B” is submitted as being taught by either the 3-ethylhydroxymethyloxetane or the 3-ethyl(hydroxymethyl)oxetane disclosed at the first four lines of paragraph 0104.  If the claims are not anticipated by Kubo et al —ie, if neither of these oxetane compounds are precisely the instant—then it is submitted that the instant is clearly obvious over either of these, wherein the only difference would be a steric rearrangement of the moieties on the oxetane.   
2.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 46 and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubo et al 2015/0212300 essentially for reasons of record noting the following.
It is submitted that having component C be a mixture of two compounds that are disclosed at paragraph 0103 of Kubo et al would have been obvious.  If either one is suitable for the instant composition, then a combination of more than one would surely have been obvious as taught in the last line of paragraph 0102 of Kubo et al.  
3.Claim(s) 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubo et al 2015/0212300, either alone, or further in view of Sunaga et al 2018/0086864 (see paragraph 0128, the compounds taught at the last two lines at the bottom of page 14, left and continuing into the first line of page 14, right).  
While claim 45 had been previously rejected under 102, it is acknowledged that Kubo et al does not precisely show the biphenyl—ie, aromatic-- oxetane, but rather a bicyclohexyl—aliphatic—oxetane as component B”.  Given that the structures would be essentially the same except for the difference in the hydrogenation of the cyclic structure, it is submitted that one of ordinary skill in this art would have expected either one to have fairly similar properties and one would been able to pick and choose exactly which oxetane compound desired.  Further, newly applied Sunaga et al discloses that either compound would be used in a polymerizable composition, with the selection of either being apparently well within the skill level of the art.  Based on the teaching of Sunaga et al, it is submitted that one of ordinary skill in the art would have been able to choose the desired oxetane dependent on the exact properties desired for the composition.  
4.Claim(s) 17, 21, 24-36 and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubo et al 2015/0212300 (see paragraphs 0078 and 0103) in view of Burns 2010/0016494 essentially for reasons of record noting the following .
Kubo et al discloses the instant carboxylate epoxy component A’ at lines 2-3 of paragraph 0078 and teaches at paragraph 0077, line 3 that the epoxide would be used “alone or in combination”.  Additionally, Kubo et al discloses different epoxides at lines 14-16 of paragraph 0103 that are very similar to the instant propane epoxy recited for the instant mixture making up component A’.  Burns is applied for reasons of record teaching the exact cycloaliphatic epoxy resins that are used in the mixture for component A’ of instant claim 17.  One of ordinary skill in the art would have expected from Burns that any of the cycloaliphatic epoxies would be used.  Given that the primary reference teaches one of the components and a component very similar to the other, and teaches that the epoxies would be used in combination, it surely would not have been inventive to have used the propane epoxy of Burns in combination with the carboxylate epoxy taught in Kubo et al for component A’ dependent on the exact properties desired for the composition.  When the instant compounds are known in the art and it is also known to use them in combination, it is respectfully submitted that the instant claims would have been obvious lacking a showing of something unexpected.  The exact concentration of the components as set forth in newly added claim 48 is submitted to be obvious since one of ordinary skill in the art would have been readily able to determine suitable concentrations.  
5.The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.Claims 17, 18, 21, 24-36, 40 and 45-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,988,569 in view of Kubo et al 2015/0212300 and Burns 2010/0016494 for reasons of record as set forth in paragraph 5 of the previous action. 
7.Claims 17, 18, 21, 24-36, 40 and 45-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,988,568 in view of Kubo et al 2015/0212300 and Burns 2010/0016494 for reasons of record as set forth in paragraph 6 of the previous action. 
8.Applicant's arguments filed July 14, 2022 have been fully considered but they are not persuasive.  Applicant suggests that Kubo et al does not provide an aliphatic glycidyl ether epoxy in a working example.  However, such is not material in obviating a rejection.  While Kubo et al does not disclose the aromatic oxetane as set forth in instant claims 18, 40 and 45, it is submitted that instant claims 18 and 40 are nevertheless anticipated—or rendered obvious—due to the other compound set forth for component B’—ie, not the biphenyl oxetane but rather the 3-ethyl-3-hydroxymethyloxetane.  Concerning instant claims 46 and 47, the instant components are taught in Kubo et al.  It is submitted that using a combination of compounds for component C and the exact concentrations of all the components would have been obvious dependent on the exact properties desired for the composition.  Concerning instant claim 17, Kubo et al does disclose that component A’ can be used  in a mixture and teaches similar epoxies to the propane epoxy as noted in paragraph 4, supra.  Hence, it is submitted that one of ordinary skill would have selected the propane as clearly taught in Burns without the benefit of hindsight since the primary reference would have led one to select such a compound.  Kubo et al also clearly teaches that the siloxane can be present at a concentration of 10 weight percent or less (see paragraph 0094), thereby meeting the limitation noted by applicant in instant claims 17 and 33.  It is respectfully submitted that the instant claims are simply not allowable over the art of record without a showing of something unexpected for the instant compounds and concentrations.  Again, it is not material to the rejection whether Kubo et al provides disclosed compounds in working examples.  
9.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHIEU D VARGOT whose telephone number is (571)272-1211. The examiner can normally be reached on Mon-Fri from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A Johnson, can be reached at telephone number 571 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
    
/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742